
	
		I
		112th CONGRESS
		1st Session
		H. R. 3379
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. Berg (for himself
			 and Mr. Lankford) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to provide States increased
		  flexibility in implementing standards through State implementation
		  plans.
	
	
		1.Short titleThis Act may be cited as the
			 Regional Haze Federalism Act.
		2.Implementation
			 plansSection 110 of the Clean
			 Air Act (42 U.S.C. 7410) is amended—
			(1)in subsection (c), by striking
			 (c)(1) The Administrator and all that follows through the end of
			 paragraph (1) and inserting the following:
				
					(c)Federal
				plans
						(1)Plans
							(A)In
				generalExcept as provided in subparagraph (C), unless the
				conditions described in subparagraph (B) are met, the Administrator shall
				promulgate a Federal implementation plan at any time after the date that is 2
				years after the date on which the Administrator—
								(i)finds that a State
				has failed to make a required submission or finds that the plan or plan
				revision submitted by the State does not satisfy the minimum criteria
				established under subsection (k)(1)(A); or
								(ii)disapproves a
				State implementation plan submission in whole or in part.
								(B)ConditionsThe
				conditions described in this subparagraph are that, before the date on which
				the Administrator promulgates a Federal implementation plan—
								(i)a
				State corrects a deficiency in a State implementation plan or plan revision
				submitted by the State; and
								(ii)the Administrator
				approves the plan or plan revision.
								(C)Visibility
				protection plansIn the case of a Federal implementation plan
				promulgated after the date of enactment of this subparagraph in place of a
				State implementation plan under section 169A—
								(i)the Administrator
				shall promulgate such Federal implementation plan only if the Administrator
				makes a finding that the State submitting the State implementation plan failed
				to consider the factors described in paragraphs (1) and (2) of section 169A(g)
				in preparing and submitting the plan; and
								(ii)compliance with
				the requirements of such Federal implementation plan shall not be required
				earlier than 5 years after the date of
				promulgation.
								;
				and
			(2)in subsection
			 (k)—
				(A)by striking
			 paragraph (3) and inserting the following:
					
						(3)Full and partial
				approval and disapproval
							(A)In
				generalExcept as provided in subparagraphs (B) through (D), in
				the case of any submission on which the Administrator is required to act under
				paragraph (2), the Administrator shall approve the submission as a whole if the
				submission meets all of the applicable requirements of this Act.
							(B)ReviewIn
				reviewing any State implementation plan submitted pursuant to section 169A, the
				Administrator shall limit the review only to a determination of whether the
				State submitting the State implementation plan considered the factors described
				in paragraphs (1) and (2) of section 169A(g) in preparing and submitting the
				plan.
							(C)Visibility
				plansThe Administrator shall approve as a whole any
				implementation plan submitted under section 169A that was prepared and
				submitted after consideration of the factors described in paragraphs (1) and
				(2) of section 169A(g).
							(D)Partial approval
				and disapproval
								(i)In
				generalIf a portion of a plan revision meets all applicable
				requirements of this Act, the Administrator may approve the plan revision in
				part and disapprove the plan revision in part.
								(ii)Full
				approvalA plan revision shall not be treated as meeting the
				requirements of this Act until the Administrator approves the entire plan
				revision as complying with the applicable requirements of this
				Act.
								;
				and
				(B)in paragraph
			 (5)—
					(i)in
			 the first sentence, by striking Whenever and inserting the
			 following:
						
							(A)In
				generalWhenever
							;
				and
					(ii)by
			 adding at the end the following:
						
							(B)Visibility
				plansNotwithstanding subparagraph (A), with respect to an
				implementation plan or portion of an implementation plan approved pursuant to
				section 169A, the Administrator shall only find that such a plan or portion of
				a plan is substantially inadequate to meet standards for air pollutants that
				cause or contribute to the impairment of visibility, or any other applicable
				standard or requirement, under that section if the Administrator makes a
				finding that, in preparing the plan, the submitting State failed to consider
				the factors described in paragraphs (1) and (2) of section 169A(g).
							(C)Existing
				visibility plans
								(i)Request for
				revocationAt any time after the date of enactment of this
				subparagraph—
									(I)a State may
				request that the existing Federal or State implementation plan for the State
				regarding visibility or any determination made in calendar year 2010 or 2011 of
				best available retrofit technology pursuant to section 169A be revoked;
				and
									(II)upon receipt of
				such a request, the Administrator shall revoke the implementation plan.
									(ii)Submission of
				new or revised planUpon a revocation under clause (i)(II), the
				State that requested the revocation shall, within a reasonable period of time,
				submit to the Administrator a visibility plan or a revised best available
				retrofit technology determination in accordance with this
				Act.
								.
					3.Visibility
			 protection for Federal Class I areasSection 169A of the Clean Air Act (42 U.S.C.
			 7491) is amended—
			(1)in subsection (b)(2), in the matter
			 preceding subparagraph (A), by striking as may be necessary and
			 inserting as the State determines, at the sole discretion of the State
			 after considering factors described in this section and providing adequate
			 opportunity for public comment, may be necessary; and
			(2)in subsection
			 (g)—
				(A)by striking
			 paragraph (1) and inserting the following:
					
						(1)in determining
				reasonable progress, there shall be taken into consideration—
							(A)the costs of
				compliance;
							(B)the time necessary
				for compliance;
							(C)the energy and
				nonair quality environmental impacts of compliance;
							(D)the remaining
				useful life of any existing source subject to requirements under this
				section;
							(E)the degree of
				improvement in visibility that may reasonably be anticipated to result from
				measures described in the applicable implementation plan; and
							(F)the economic
				impacts to the State (including people of the
				State);
							;
				
				(B)in paragraph
			 (2)—
					(i)by
			 striking (2) in determining best available retrofit technology the
			 State and inserting the following:
						
							(2)in determining the
				best available retrofit technology—
								(A)the
				State
								; 
					(ii)in
			 subparagraph (A) (as designated by clause (i)), by inserting the
			 economic impacts to the State (including people of the State), after
			 life of the source,;
					(iii)by
			 striking technology; and inserting technology;
			 and; and
					(iv)by
			 adding at the end the following:
						
							(B)the determination
				of best available retrofit technology by the State for any source shall be
				subject to review by the Administrator or an administrative entity or Federal
				or State court only pursuant to a clearly erroneous standard of
				review;
							;
				and
					(C)in paragraph (4),
			 by striking (or the date of promulgation of such a plan revision in the
			 case of action by the Administrator under section 110(c) for purposes of this
			 section).
				
